DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on September 2, 2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes this Office failed to articulate facts to suggest that the identified species are not obvious variants, and that a serious burden would be placed on the Office if the election was not required.  This is not found persuasive because it is not incumbent upon this Office to provide evidence that the species are not obvious variants.  As stated on page 2 of the restriction requirement mailed July 7, 2022, “based on the current record” (i.e. the current record consisting only of the documents supplied for the file by Applicant at that time), the species are not obvious variants.  In other words, nothing expressed or implied by Applicant, through any submitted evidence at the time of the restriction, would suggest that the species are not obvious variants of each other, particularly because Applicant has not clearly admitted on the record that the species represent obvious variants.  Further, regarding Applicant’s “serious burden” assertion, page 3 of the aforementioned restriction requirement clearly articulates why a burden would exist without election.  In essence, full consideration and examination of all submitted claims, including the limitations of each of the mutually exclusive and patentably distinct species in the application, would require different search strategies and different examination thought processes which would place an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14, 15 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on September 2, 2022.

Information Disclosure Statement
The IDS filed on October 29, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rong, US Patent Application Publication No. 2019/0283048.
	As to claim 1, Rong shows numerous embodiments (see Figs. 1-17C) of a water outlet device capable of creating different water sprays (see Figs. 3A-3C and 4A-4C) from the same nozzle, including at least one (see, for example, Fig. 14; and see paragraph [0044]) comprising: a water outlet portion (440), and a control mechanism (454), wherein: the water outlet portion comprises a water outlet nozzle (442), the water outlet nozzle comprises a water outlet (444), the water outlet nozzle further comprises at least two water inlets (in the example of Fig. 14; 446, 448, 450, 452), flow directions of the at least two water inlets are not parallel to a flow direction of the water outlet, the control mechanism is connected to the at least two water inlets to control a water inlet condition of each of the at least two water inlets, the water inlet condition comprises at least one of a flow volume or whether water is flowing or not flowing, and the control mechanism controls the water inlet condition of each of the at least two water inlets to enable the water outlet nozzle to discharge the different water sprays (see again, at least Fig. 14 and paragraph [0044]).
	As to claim 2, Rong shows a flow direction of a first water inlet (either of 446 and 448) of the at least two water inlets being disposed along a direction tangent to the water outlet to enable water from the first water inlet to flow into the water outlet nozzle to generate a vortex (see again, Fig. 14 and paragraph [0044]).
	As to claim 3, Rong shows a flow direction of a second water inlet (either of 450 and 452) of the at least two water inlets intersects with an axial direction of the water outlet nozzle (see again, Fig. 14 and paragraph [0044]).
	As to claim 4, Rong shows a flow direction of a first water inlet (either of 446 and 448)  of the at least two water inlets being disposed along a direction tangent to the water outlet to enable water from the first water inlet to flow into the water outlet nozzle to generate a vortex, and a flow direction a second water inlet (either of 450 and 452) of the at least two water inlets intersects with an axial direction of the water outlet nozzle (see again, Fig. 14 and paragraph [0044]).
	As to claim 6, Rong shows a linear extension of the first water inlet (again, either of 446 and 448) being disposed on a front side (for example, 446 extends linearly to a front side of 452) of the second water inlet (again, either of 450 and 452).
	As to claim 7, Rong shows the flow directions of the at least two water inlets being disposed on a same plane (see again, Fig. 14).
	As to claim 8, Rong shows the flow directions of the at least two water inlets intersect (for example, the flow direction from 446 intersects with the flow direction from 452).
	As to claim 9, Rong shows a plane disposed with the flow directions of the at least two water inlets being perpendicular to an axial direction of the water outlet nozzle (see again, Fig. 14).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rong, in view of Methven Limited, NZ 745204 A (Citation No. 3 on the IDS filed October 29, 2020).
	Rong shows all of the recited limitations as set forth in claim 1, and further, Rong shows at least one water spraying system (for example, in Fig. 1), which can utilize the various water outlet device embodiments of the disclosure.  However, the details of the system embodiments, including the structural aspects of the shower head (110) shown in Fig. 1, are not discussed with such granularity that the shower head necessarily includes an installation portion, wherein: the installation portion comprises a cover and a cover plate body, the cover being fixedly connected to the cover plate body, the cover being disposed with the water outlet nozzle, and the cover plate body being hermetically connected to an inner port of the water outlet nozzle, although such details are quite possible in the exemplary shower head.
	The Methven Limited document shows details (see Figs. 7, 12, 13 and 15-18) of a shower head structure (2) having a plurality of water outlet nozzles (structures defining each of “6”), each with at least two water inlets, with the shower head being designed to create different water sprays from each same nozzle of the water outlet nozzles (see page 1, lines 7-9), wherein the shower head includes an installation portion comprising a cover (19) and a cover plate body (20), the cover being fixedly connected to the cover plate body, the cover being disposed with each of the water outlet nozzles, and the cover plate body being hermetically connected to an inner port of each of the water outlet nozzles (see again, Fig. 7; and see page 14, lines 32-33, and page 15, line 37, through page 16, line 8).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an installation portion with a cover and a cover plate body, as taught by the Methven Limited document, when constructing a shower head which creates different water sprays from the same nozzle outlets thereof, such as that shown in Fig. 1 of Rong, thus producing a reliable shower head structure for the intended purpose of showering with the versatility of different water sprays therefrom.

Allowable Subject Matter
12.	Claims 5, 11-13 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Sosnick, Greenberg and Petrovic, and US Patent Application Publication to Lin et al., are cited as of interest.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752